—Order, Supreme Court, New York County (Harold Tompkins, J.), entered October 21, 1997, which, in a proceeding pursuant to CPLR article 78 challenging respondent Police Department’s “constructive denial” of petitioner’s Freedom of Information Law request, granted respondent’s motion to dismiss the proceeding as time-barred, unanimously affirmed, without costs.
Respondent asserts that it never responded to petitioner’s request because it never received it, and argues that even if it had received the request it would not have responded to it, or at best would have denied it, because it seeks the same information as a prior request that had been fully processed. Upon review of the two requests, we find that they are duplicative, and, accordingly, the instant proceeding was properly dismissed as a belated attempt to seek judicial review of the denial of the *263first request (CPLR 217; see, Matter of Corbin v Ward, 160 AD2d 596, Iv denied 76 NY2d 706; Matter of Van Steenburg v Thomas, 242 AD2d 802, Iv denied 91 NY2d 803). Concur— Sullivan, J. P., Wallach, Lerner, Mazzarelli and Buckley, JJ.